                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 1 of 85



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


    ACQIS LLC,
    a Texas limited liability company,

                         Plaintiff,                                       6:20-CV-00966
                                                        Civil Action No. ______________
              v.
                                                        JURY TRIAL DEMANDED
    ASUSTEK COMPUTER, INC., a Taiwan
    corporation,

                         Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT
         Plaintiff ACQIS LLC (“Plaintiff” or “ACQIS”), by its attorneys, hereby alleges patent

infringement against Defendant ASUSTeK Computer, Inc. (“Defendant” or “ASUS”) as follows:

                                           INTRODUCTION
         1.        This is an action for patent infringement under the United States Patent Laws, 35

U.S.C. § 1 et seq. Beginning in the late 1990s, Dr. William Chu founded ACQIS and invented a

variety of pioneering computer technologies that employed serial transmission along low voltage

differential signal (LVDS) channels to dramatically increase the speed at which data can be

transmitted while also reducing power consumption and noise. Dr. Chu’s inventions have become

foundational in the computer industry, and are found in a variety of data transmission systems,

including PCI Express (PCIe) and/or USB 3.x 1 transactions.

         2.        ASUS has infringed and continues to infringe, directly and/or indirectly, the following

patents owned by ACQIS: U.S. Patent Nos. 9,529,768 (“’768 patent”), 9,703,750 (“’750 patent”),



1
 As used herein, “USB 3.x” refers to USB 3.0 and subsequent versions, including USB 3.1, USB
3.2, and any other subsequent versions.
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 2 of 85



8,756,359 (“’359 patent”), 8,626,977 (“’977 patent”), RE44,739 (“’739 patent”), 8,977,797 (“’797

patent”), 9,529,769 (“’769 patent”), RE45,140 (“’140 patent”), and RE44,654 (“’654 patent”)

(collectively, the “ACQIS Patents”). Copies of the ACQIS Patents are attached to this Complaint as

Exhibits 1-9.

         3.        Specifically, ASUS has directly and/or indirectly infringed and continues to infringe

the ACQIS Patents through: (1) the manufacture, use, offering to sale, and/or sale in the United States,

and/or the importation into the United States, of infringing computer products; (2) the practice of

claimed methods of the ACQIS Patents by using and/or testing computer products in the United

States; (3) the importation into the United States of computer products made abroad using ACQIS’s

patented processes; (4) the inducement of third parties to engage in the activity described above with

knowledge of the ACQIS Patents and of the third parties’ infringing actions; and (5) contributing to

the direct infringement of third parties by importing motherboards with instructing to install CPUs,

memory and other peripherals in the motherboards to create a functioning and infringing device

knowing that the motherboards are a material part of an infringing printed circuit board and do not

have substantial non-infringing uses.

         4.        ACQIS seeks damages and other relief for ASUS’s infringement of the ACQIS

Patents. ACQIS is entitled to past damages because, without limitation, it has provided actual notice

to ASUS and for method claims which do not require marking.

                                            THE PARTIES
         5.        Plaintiff ACQIS LLC, is a limited liability company organized and existing under the

laws of the State of Texas, with offices at 411 Interchange Street, McKinney, Texas 75071. A related

entity, ACQIS Technology, Inc., is a corporation organized under the laws of the State of Delaware,

having its principal place of business at 1503 Grant Road, Suite 100, Mountain View, California

94040. ACQIS LLC is operated from California, where its President, Dr. William Chu, resides. Dr.

                                                     2
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 3 of 85



Chu is also the Chief Executive Officer of ACQIS Technology, Inc.

         6.        Defendant ASUS is a Taiwan corporation with its headquarters located in the LiDe

Building at No.15, LiDe Rd., Beitou Dist., Taipei City 112, Taiwan, R.O.C.

         7.        Defendant has a distribution chain (together with other ASUS subsidiaries, affiliates,

and intermediaries) with respect to the manufacture, use, offering to sell, and/or sale of infringing

ASUS-brand computer products and with respect to the importation into the United States of

infringing ASUS-brand computer products and of ASUS-brand computer products made abroad

using patented processes claimed in the ACQIS Patents.

                                   JURISDICTION AND VENUE
         8.        This is an action for patent infringement under the United States patent laws, 35 U.S.C.

§ 101 et seq.

         9.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         10.       This Court has personal jurisdiction over the Defendant consistent with the

requirements of the Due Process Clause of the United States Constitution and the Texas Long Arm

Statute. On information and belief, Defendant has purposefully manufactured and/or distributed

computer products that infringe the ACQIS Patents, or that were made abroad using patented

processes claimed in the ACQIS Patents, through established distribution channels with the

expectation that those products would be sold in the United States, State of Texas, and in this District.

Further, Defendant has (itself and/or through the activities of subsidiaries, affiliates, or

intermediaries) committed and continue to commit acts of patent infringement in the United States,

State of Texas and this District, including by making, using, offering to sell, and/or selling infringing

ASUS-brand computer products in the United States, State of Texas and this District; importing

infringing ASUS-brand computer products and/or ASUS-brand computer products made abroad

using ACQIS’s patented processes into the United States for sale in the State of Texas and this

                                                      3
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 4 of 85



District; and/or inducing others to commit acts of patent infringement in the United States, State of

Texas and this District. Accordingly, ASUS has established minimum contacts within Texas and

purposefully availed itself of the benefits of Texas, and the exercise of personal jurisdiction over

ASUS would not offend traditional notions of fair play and substantial justice. In addition, or in the

alternative, this Court has personal jurisdiction over ASUS pursuant to Federal Rule of Civil

Procedure 4(k)(2).

         11.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3) because Defendant

do not reside in the United States and thus may be sued in any judicial district in the United States.

                                    FACTUAL BACKGROUND
         Dr. Chu and the ACQIS Patents

         12.        Dr. William Chu has been a prolific innovator in the computing industry since the

1970s.

         13.        In 1976, Dr. Chu received his Ph.D. in Electrical Engineering from the University of

California, Berkeley.

         14.        Dr. Chu then began working in semiconductor design for American Microsystems,

Inc. from 1976 to 1977, and then for Zilog, Inc. from 1977 to 1982.

         15.        In 1982, Dr. Chu founded Verticom, Inc., which developed innovative technologies

relating to video transmission over telephone lines. Verticom also developed graphics products for

the PC computer-aided design (CAD) market. Verticom’s success resulted in its stock being listed on

the NASDAQ exchange in 1997. In 1998, Verticom was acquired by Western Digital Imaging, Inc.

         16.        Dr. Chu served as Vice President of Engineering for Western Digital from 1988 to

1991, overseeing a development team in the desktop and portable graphics chip division. In the

course of his work at Western Digital, Dr. Chu in 1988 started the company’s portable graphics chip



                                                      4
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 5 of 85



business, which became #1 in the portable graphics chip market by 1991. Dr. Chu also led Western

Digital to achieve the #1 market share in the PC graphics market in 1990.

         17.        After Western Digital, Dr. Chu worked for Acumos, Inc. from 1991 to 1992 as a Vice

President managing engineering for computer graphics chip development. Acumos was acquired by

Cirrus Logic, Inc. in 1992.

         18.        Dr. Chu then worked for Cirrus Logic from 1992 to 1997, first as a General Manager

in the Desktop Graphics Division and later as Co-President of the Graphics Chip Business Unit.

During Dr. Chu’s time at Cirrus Logic, the company achieved #1 market share in the PC graphics

chip market.

         19.        In 1998, Dr. Chu founded ACQIS Technology, Inc. to pursue his vision of developing

a small, portable computer module that could be interchangeably connected with a variety of different

peripheral consoles. In the course of this development effort, Dr. Chu recognized the need for a better

interconnection between the core computing module and a peripheral console. Such interconnections

traditionally conveyed peripheral component interconnect (PCI) bus transactions in parallel using a

large number of signal channels and connector pins. This made it difficult to employ LVDS channels,

which are more “cable friendly,” consume less power, and generate less noise. Dr. Chu wanted to

develop an interconnection system that was scalable, used connectors with low pin counts, was

power-efficient, high performing, and easily extendible for future computing needs and technologies.

This development work resulted in a large family of patents now owned by ACQIS, which disclose

and claim a variety of pioneering inventions relating to improved, high-performance and low-power

consuming interconnection technologies for computer modules.

         20.        After several decades in the industry, Dr. Chu is now a named inventor of

approximately forty-one (41) U.S. Patents.



                                                    5
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 6 of 85



         21.        Among the patent portfolio covering Dr. Chu’s inventions and owned by ACQIS are

the ACQIS Patents asserted in this case.

         22.        The ’768 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on December 27, 2016, from a patent application filed March 13, 2014, with William W.Y.

Chu as the sole named inventor. The ’768 patent claims priority to U.S. Provisional Patent

Application No. 60/134,122, filed on May 14, 1999.

         23.        The ’750 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction in Opposite Directions,” was duly and legally

issued on July 11, 2017, from a patent application filed October 9, 2014, with William W.Y. Chu as

the sole named inventor. The ’750 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         24.        The ’359 patent, entitled “Computer System Including CPU or Peripheral Bridge to

Communicate Serial Bits of Peripheral Component Interconnect Bus Transaction and Low Voltage

Differential Signal Channel to Convey the Serial Bits,” was duly and legally issued on June 17, 2014,

from a patent application filed January 17, 2013, with William W.Y. Chu as the sole named inventor.

The ’359 patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed on May

14, 1999.

         25.        The ’977 patent, entitled “Computer System Including CPU or Peripheral Bridge to

Communicate Serial Bits of Peripheral Component Interconnect Bus Transaction and Low Voltage

Differential Signal Channel to Convey the Serial Bits,” was duly and legally issued on January 7,

2014, from a patent application filed July 27, 2012, with William W.Y. Chu as the sole named

                                                    6
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 7 of 85



inventor. The ’977 patent claims priority to U.S. Provisional Patent Application No. 60/134,122, filed

on May 14, 1999.

         26.        The ’739 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on January 28, 2014, from a patent application filed May 21, 2013, with

William W.Y. Chu as the sole named inventor. The ’739 patent claims priority to U.S. Patent

Application No. 11/056,604, filed on February 10, 2005.

         27.        The ’797 patent, entitled “Method of Improving Peripheral Component Interface

Communications Utilizing a Low Voltage Differential Signal Channel,” was duly and legally issued

on March 10, 2015, from a patent application filed October 10, 2012, with William W.Y. Chu as the

sole named inventor. The ’797 patent claims priority to U.S. Provisional Patent Application No.

60/134,122, filed on May 14, 1999.

         28.        The ’769 patent, entitled “Computer System Including CPU or Peripheral Bridge

Directly Connected to a Low Voltage Differential Signal Channel that Communicates Serial Bits of

a Peripheral Component Interconnect Bus Transaction In Opposite Directions,” was duly and legally

issued on December 27, 2016, from a patent application filed February 26, 2016, with William W.Y.

Chu as the sole named inventor. The ’769 patent claims priority to U.S. Patent Application No.

11/097,694, filed on March 31, 2005.

         29.        The ’140 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on September 16, 2014, from a reissue application filed December 17,

2013, with William W.Y. Chu as the sole named inventor. The ’140 patent is a reissue of U.S. Patent

No. 6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999.

The ’140 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         30.        The ’654 patent, entitled “Data Security Method and Device for Computer Modules,”

was duly and legally issued on December 17, 2013, from a reissue application filed October 10, 2012,

                                                    7
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 8 of 85



with William W.Y. Chu as the sole named inventor. The ’654 patent is a reissue of U.S. Patent No.

6,643,777, which issued on November 4, 2003, from a patent application filed May 14, 1999. The

’654 patent claims priority to U.S. Patent Application No. 09/312,199, filed on May 14, 1999.

         31.        The inventions claimed in the ACQIS Patents enable computers to operate faster with

better efficiency through faster interconnections including between the core computing power

modules and any connected consoles.

         32.        The claims in the ACQIS Patents generally relate to computers and computer systems

that employ CPUs coupled to LVDS channels that convey various types of data (e.g., PCI bus

transactions, USB 3.x data, and/or digital video data) in a serial bit stream using pairs of unidirectional

channels to convey the data in opposite directions.

         33.        Over the years, Dr. Chu’s inventive developments have become more and more

widely used in computing technologies. One prime example is the computing industry’s adoption of

PCI Express, which post-dates Dr. Chu’s inventions but embodies Dr. Chu’s patented interconnection

invention by using “high speed, low voltage, differential serial pathway for two devices … to

communicate simultaneously by implementing dual unidirectional paths between two devices[.]”




See Introduction to PCI Express – A Hardware and Software Developers Guide, Intel Press (2003),

at 1-2 (“There are certain times in the evolution of technology that serve as inflection points that

forever change the course of events. For the computing sector and communications, the adoption of

PCI Express, a groundbreaking new general input/output architecture, will serve as one of these



                                                     8
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 9 of 85



inflection points.”).

         34.        PCI Express connections transmit data packets known as transaction layer packets

(TLP) that include data bits, address bits, and byte enable (BE) information bits.




Id. at 93-114.

         35.        In sum, PCI Express connections are LVDS channels that convey data bits, address

bits, and byte enable information bits of a PCI bus transaction in a serial bit stream using pairs of

unidirectional, differential signal lanes to convey the information in opposite directions allowing the

connection to be scalable and dramatically reducing the pin-count required for connectors, as well as

other benefits. “Currently PCI Express defines the following configuration of serial links: x1, x2, x4,

x8, x12, x16, and x32. … An x2 configuration indicates two serial paths to and from a device[.]”




Id. at 3, 50.

         36.        Another example of a computer-to-peripheral interconnection that embodies Dr.

Chu’s patented invention is the USB 3.x connection. The “Super Speed” USB 3.0 architecture uses

                                                    9
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 10 of 85



at least two pairs of unidirectional, point-to-point differential signal paths. Each pair includes a

transmit path and a receiving path, thus transmitting the USB data packet information in opposite

directions.




Universal Serial Bus 3.0 Specification, Rev. 1.0 (Nov. 12, 2008), at 3-1 to 3.5. In sum, USB 3.x

connections are LVDS channels using two unidirectional, differential signal pairs that transmit USB

protocol data packets in opposite directions.

         37.        Intel’s Direct Media Interface (DMI) is similar to PCIe and implements at least four

serial lanes that all use differential signaling constituting 2 transmit lanes and 2 receive lanes and,

therefore,            transmitting         data        in         opposite        directions.        See

https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf .       See also https://en.wikipedia.org/wiki/Direct_Media_Interface (“DMI shares

many characteristics with PCI Express, using multiple lanes and differential signaling to form a point-

to-point link.”).

         38.        Each claim of the ACQIS Patents is a patentable, valid and enforceable invention that

is novel and non-obvious over the prior art.

         39.        ACQIS has not authorized or licensed ASUS to practice any of the inventions claimed

in the ACQIS Patents.



                                                     10
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 11 of 85



         ASUS’s Infringing Products

         40.        ASUS is a global leader in the personal and business computer market. ASUS makes

and sells a variety of laptop computers, desktop computers, motherboards, and computer servers.

ASUS imports infringing laptop computers, desktop computers, computer servers, and motherboards,

and laptop computers, desktop computers, computer servers, and motherboards made using infringing

processes, into the United States through an established distribution channel with the expectation that

those products would be sold in the United States, State of Texas, and this District.

         41.        On information and belief, ASUS’s sale of laptops, desktops, motherboards and

servers generates billions of dollars in revenue every year.

         42.        ASUS sells billions of dollars in computer products every year. It has been repeatedly

recognized as the Most Valuable International Brand from Taiwan and stands in the top three

computer laptop suppliers world-wide.

         43.        ASUS has directly infringed, and continues to infringe, one or more claims of each

of the ACQIS Patents under at least 35 U.S.C. §§ 271(a) and (g), by making, using, offering to sell,

and/or selling within the United States, and/or importing into the United States computer products

that embody the claimed inventions of Dr. Chu, and by importing into the United States computer

products that were made abroad using patented processes claimed in the ACQIS Patents.

         44.        ASUS makes, uses, imports and sells a variety of laptop computer products in the

United States that infringe one or more of the claims in the ACQIS Patents, and/or imports into the

United States laptop computer products that were made abroad using patented processes claimed in

the ACQIS Patents including, without limitation, laptops sold under the brand names ZenBook,

VivoBook, Republic of Gamers (ROG), Q, ExpertBook, StudioBook, ASUS Chromebook, ASUS

TUF, and ASUS. These products are collectively referred to as the “Accused Laptops.”



                                                      11
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 12 of 85



         45.        ASUS makes, uses, imports and sells a variety of desktop computer products in the

United States that infringe one or more of the claims in the ACQIS Patents, and/or imports into the

United States desktop computer products that were made abroad using patented processes claimed

in the ACQIS Patents including, without limitation, desktop computers sold under the brand names

ZenAiO, VivoAiO, ASUSPRO, VivoPC, Republic of Gamers (ROG), VivoMini, and Mini PC

series. These products are collectively referred to as the “Accused Desktops.”

         46.        ASUS makes, uses, imports and sells a variety of computer server products in the

United States that infringe one or more of the claims in the ACQIS Patents, and/or imports into the

United States computer server products that were made abroad using patented processes claimed in

the ACQIS Patents including, without limitation, the TS series, RS series, S Storage, E

Workstations, and ESC series. These products are collectively referred to as the “Accused Servers.”

         47.        ASUS makes, uses, imports and sells a variety of motherboard products in the United

States that, when combined with a CPU and memory as instructed by ASUS, infringe one or more

of the claims in the ACQIS Patents, and/or imports into the United States motherboard products that

were made abroad using patented processes claimed in the ACQIS Patents including, without

limitation, motherboards sold under the brand names Republic of Gamers (ROG), ASUS Prime,

ProArt, ASUS Pro, the WS series, and TUF Gaming. These products are collectively referred to as

the “Accused Motherboards.”

         48.        The Accused Laptops, Accused Desktops, Accused Servers, and Accused

Motherboards are collectively referred to herein as the “Accused ASUS Products.”

         49.        On information and belief, ASUS manufactures and tests Accused ASUS Products

abroad and uses, offers to sell, sells and/or imports the Accused ASUS Products into the United States.

         50.        On information and belief, the Accused ASUS Products that ASUS imports into the

United States are manufactured outside the United States using one or more processes claimed in the

                                                     12
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 13 of 85



ACQIS Patents.

         51.        The Accused ASUS Products include products made, used, offered for sale, sold

within the United States, and/or imported into the United States at least since ACQIS provided ASUS

actual notice of its infringement on or around May 15, 2018.

         52.        The Accused ASUS Products also include products made using the processes claimed in

the ACQIS Patents and imported into the United States within the six years preceding the date of this

Complaint.

         53.        The Accused ASUS Products also include products that are used to perform one or more

methods claimed in the ACQIS Patents within the six years preceding the date of this Complaint.

         The Accused Laptops

         54.        On information and belief, all of the Accused Laptops are configured and operate in

substantially the same way as explained below using the ASUS ZenBook Pro 15 as an example for

illustrative purposes.

         55.        The ZenBook Pro 15 is a computer system that runs the Windows operation system.




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/

         56.        The ZenBook Pro 15 uses an Intel® Core processor, such as the 10th Gen Intel® Core

i7-10750H.

                                                     13
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 14 of 85




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/Tech-Specs/

         57.        Intel’s standard core architecture (including the 10th Gen Intel® Core i7-10750H

architecture) integrates the central processing unit (CPU) with a graphics subsystem and an interface

controller. On information and belief, the Intel Core processors integrate one or more interface

controllers within Intel’s “System Agent” to control PCIe and other data transmissions from the CPU.




https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf




                                                   14
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 15 of 85



https://ark.intel.com/content/www/us/en/ark/products/201837/intel-core-i7-10750h-processor-12m-

cache-up-to-5-00-ghz.html?wapkw=Core%20i7-10750H

         58.        The ZenBook Pro 15 laptops include a variety of connectors that can couple the CPU

to a console, including through Intel’s Embedded DisplayPort® connector and through USB 3.0,

HDMI 2, and Thunderbolt 3 ports.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).




2
  High-Definition Multimedia Interface (HDMI) uses transition minimized differential signaling
(TMDS) to carry digital video signals. See 10th Generation Intel® CoreTM Processors Datasheet,
vol. 1 of 2, at p. 41 (July 2020, Rev. 005) (Doc. No. 615211-005).
3
  Thunderbolt 3 connectors can transmit USB 3.x, PCIe and DisplayPort data signals. See
https://thunderbolttechnology.net/thunderbolt-3-infographic; https://www.engadget.com/2011-02-
24-intel-thunderbolt-a-closer-look.html.

                                                    15
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 16 of 85




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/Tech-Specs/

         59.        The Intel processors employed in the ZenBook Pro 15 laptops connect directly to a

variety of LVDS channels that convey data bits in a serial stream using unidirectional pairs of lanes

transmitting data in opposite direction, including Intel’s DMI and PCIe channels, and the directly-

connected PCIe channels connect the CPU to a graphics card.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11, 26-30 (July 2020, Rev.

005) (Doc. No. 615211-005)




                                                    16
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 17 of 85




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/Tech-Specs/

         60.        The Intel processors employed in the ZenBook Pro 15 laptops also connect directly to

a variety of differential signal channels that output digital video signals through a connector,

including HDMI and DisplayPort.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         61.        The Intel processors employed in the ZenBook Pro 15 laptops also connect to LVDS

channels that convey USB data packets through pairs of unidirectional differential signal paths in

opposite directions—USB 3.x ports.




                                                     17
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 18 of 85




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         62.        The ZenBook Pro 15 laptops have DDR4 system memory connected directly to the

CPU.




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/Tech-Specs/




                                                  18
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 19 of 85



10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         63.        The ZenBook Pro 15 laptops have a mass storage hard drive coupled to the CPU.




https://www.asus.com/us/Laptops/ASUS-ZenBook-Pro-15-UX535LI/Tech-Specs/

         64.        The Intel processors used in the ZenBook Pro 15 laptops have a peripheral bridge

called the Platform Controller Hub (PCH) connected to the CPU via the DMI. Because the PCH is

coupled to PCIe, USB 3.x, and other interface connections, it necessarily has integrated interface

controllers to control data transmission through those interfaces.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         65.        The Intel PCH used in the ZenBook Pro 15 laptops has an Integrated Clock Controller

(ICC) that includes PLL circuitry, which uses Spread Spectrum Clocking (SSC) to generate different




                                                     19
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 20 of 85



clock frequencies to convey the PCI bus transactions and USB transactions through the PCIe and

USB channels based on the different clock frequencies.




Intel® 400 Series Chipset Family Platform Controller Hub Datasheet, Vol. 1, p. 169-171 (May 2020,

Rev. 2; Doc. No. 620854-002).

         66.        In view of the foregoing facts concerning the technical features and functionalities of

the Accused Laptops (see ¶¶ 54-65), when ASUS manufactures the Accused Laptops, it improves the

speed and performance of the peripheral data communication in its computer products by using a

method of manufacturing that includes the following steps: (a) obtaining a CPU with a graphics

controller in a single chip; (b) connecting one or more unidirectional differential signal channels to

the CPU to output digital video data; (c) providing a connector with an LVDS channel to facilitate

data communication with external peripherals, including digital video data communication; (d)

providing multiple LVDS channels, connecting them to the CPU, which use one or more pairs of

unidirectional lanes that convey USB protocol data and/or PCIe bus transaction data in serial bit

streams in opposite directions; (e) connecting the CPU directly to a peripheral bridge on a circuit




                                                      20
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 21 of 85



board; and (f) directly connecting to the peripheral bridge one or more LVDS channels with pairs of

unidirectional lanes that convey data in serial bit streams in opposite directions.

         67.        On information and belief, ASUS performs the foregoing manufacturing steps outside

the United States to make the Accused Laptops and then imports the Accused Laptops into the United

States to be marketed and sold.

         The Accused Desktops

         68.        On information and belief, all of the Accused Desktops are configured and operate in

substantially the same way as explained below using the ASUS S340MF Tower as an example for

illustrative purposes.

         69.        The ASUS S340MF is a computer system that runs the Windows operation system.




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/

         70.        The ASUS S340MF uses an Intel® Core processor, such as the 9th Gen Intel® Core

i5-9500 processor.




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/specifications/

         71.        On information and belief, Intel’s standard core architecture (including the 9th Gen

Intel® Core i5-9500 processor architecture) integrates the central processing unit (CPU) with a

                                                     21
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 22 of 85



graphics subsystem and an interface controller on a single chip. On information and belief, the Intel

Core processors integrate one or more interface controllers within Intel’s “System Agent” to control

PCIe and other data transmissions from the CPU.




https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf




https://ark.intel.com/content/www/us/en/ark/products/134895/intel-core-i5-9500-processor-9m-

cache-up-to-4-40-ghz.html




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/specifications/




                                                 22
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 23 of 85



         72.        The ASUS S340MF includes a variety of connectors that can couple the CPU to a

console through the Embedded DisplayPort®, DVI, HDMI, USB 3.x, USB-C 4 and other ports.




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/Features/


4
 USB Type C connectors can convey both USB protocol data as well as DisplayPort digital video.
See https://www.usb.org/sites/default/files/D2T1-4%20-
%20VESA%20DP%20Alt%20Mode%20over%20USB%20Type-C.pdf;
https://www.displayport.org/displayport-over-usb-c-7-reasons/;
https://www.androidauthority.com/what-is-usb-type-c-594575/.

                                                  23
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 24 of 85



          73.       The Intel processors employed in the ASUS S340MF connect directly to a variety of

LVDS channels that convey data bits in a serial stream using unidirectional pairs of lanes transmitting

data in opposite direction, including Intel’s DMI and PCIe channels, and the directly-connected PCIe

channels connect the CPU to a graphics card.




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf; see also 8th and 9th Generation Intel® CoreTM Processor Families Datasheet, vol.

1    of    2,      at   p.   10-12,   28-31   (July   2020,   Rev.   006)   (Doc.   No.   337344-006);

https://www.asus.com/us/Tower-PCs/ASUS-S340MF/specifications/.

          74.       The Intel processors employed in the ASUS S340MF also connect directly to a variety

of differential signal channels that output digital video signals through a connector, including

DisplayPort connectors.




                                                      24
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 25 of 85




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf; see also 8th and 9th Generation Intel® CoreTM Processor Families Datasheet, vol.

1 of 2, at p. 40-51 (July 2020, Rev. 006) (Doc. No. 337344-006).

         75.        The Intel processors employed in the ASUS S340MF also connect to LVDS channels

that convey USB data packets through pairs of unidirectional differential signal paths in opposite

directions—USB 3.x ports.




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf




                                                   25
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 26 of 85



         76.        The ASUS S340MF has DDR4 system memory connected directly to the CPU.




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/specifications/




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf

         77.        The ASUS S340MF has a mass storage hard drive coupled to the CPU.




https://www.asus.com/us/Tower-PCs/ASUS-S340MF/specifications/

         78.        The Intel processors used in the ASUS S340MF have a peripheral bridge called the

PCH connected to the CPU via the DMI. Because the PCH is coupled to PCIe, USB 3.x, and other

interface connections, it necessarily has integrated interface controllers to control data transmission

through those interfaces.




                                                   26
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 27 of 85




https://www.intel.com/content/dam/www/public/us/en/documents/product-briefs/9th-gen-core-vpro-

processor-brief.pdf

         79.        The Intel PCH used in the ASUS S340MF has an Integrated Clock Controller (ICC)

that includes PLL circuitry, which uses Spread Spectrum Clocking (SSC) to generate different clock

frequencies to convey the PCI bus transactions and USB transactions through the PCIe and USB

channels based on the different clock frequencies.




Intel® 300 Series Chipset Family Platform Controller Hub Datasheet, Vol. 1, p. 160 (Sept. 2019, Rev.

3; Doc. No. 337867-003)


                                                   27
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 28 of 85



         80.        In view of the foregoing facts concerning the technical features and functionalities of

the Accused Desktops (see ¶¶ 68-79), when ASUS manufactures the Accused Desktops, it improves

the speed and performance of the peripheral data communication in its computer products by using a

method of manufacturing that includes the following steps: (a) obtaining a CPU with a graphics

controller in a single chip; (b) connecting one or more unidirectional differential signal channels to

the CPU to output digital video data; (c) providing a connector with an LVDS channel to facilitate

data communication with external peripherals, including digital video data communication; (d)

providing multiple LVDS channels, connecting them to the CPU, which use one or more pairs of

unidirectional lanes that convey USB protocol data and/or PCIe bus transaction data in serial bit

streams in opposite directions; (e) connecting the CPU directly to a peripheral bridge on a circuit

board; and (f) directly connecting to the peripheral bridge one or more LVDS channels with pairs of

unidirectional lanes that convey data in serial bit streams in opposite directions.

         81.        On information and belief, ASUS performs the foregoing manufacturing steps outside

the United States to make the Accused Desktops and then imports the Accused Desktops into the

United States to be marketed and sold.

         The Accused Servers

         82.        On information and belief, all of the Accused Servers are configured and operate in

substantially the same way as explained below using the ASUS ESC8000 G4 server as an example

for illustrative purposes.

         83.        The ESC8000 G4 is a computer system that can run on various server operating

systems.




                                                      28
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 29 of 85




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/

         84.        The ESC8000 G4 uses Intel® Xeon Scalable processors, which have integrated

interface controllers on a single chip to drive the PCIe channels connected to the processor.




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/

         85.        The ESC8000 G4 includes a variety of connectors that can couple the CPU to a

console, including USB 3.x and VGA connectors.




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/




                                                  29
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 30 of 85



         86.        The Intel processors employed in the ESC8000 G4 connect directly to a variety of

LVDS channels that convey data bits in a serial stream using unidirectional pairs of lanes transmitting

data in opposite direction, including Intel’s DMI and PCIe channels, and the directly-connected PCIe

channels connect the CPU to a graphics processor.




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/

         87.        The Intel processors employed in the ESC8000 G4 also connect to LVDS channels

that convey USB data packets through pairs of unidirectional differential signal paths in opposite

directions—USB          3.x   ports.    See,   supra,   https://www.asus.com/us/Commercial-Servers-

Workstations/ESC8000-G4/specifications/




                                                   30
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 31 of 85




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         88.        The ESC8000 G4 has DDR4 system memory connected directly to the CPU.




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html

         89.        The ESC8000 G4 has a mass storage hard drive coupled to the CPU.




                                                   31
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 32 of 85




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/

         90.        The Intel processors used in the ESC8000 G4 have a peripheral bridge called the C620

series chipset PCH connected to the CPU via the DMI, which has an integrated controller.




https://www.intel.com/content/www/us/en/design/products-and-solutions/processors-and-

chipsets/cascade-lake/2nd-gen-intel-xeon-scalable-processors.html




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 7 (May 2018 Doc. No. 336062-003)




                                                     32
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 33 of 85




https://www.asus.com/us/Commercial-Servers-Workstations/ESC8000-G4/specifications/




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 34, 38 (May 2019 Doc. No.

336067-007US).

         91.        The Intel C620 series PCH used in the ESC8000 G4 has an Integrated Clock Controller

(ICC) that includes PLL circuitry, which generates different clock frequencies to convey the PCI bus

transactions and USB transactions through the PCIe and USB channels based on the different clock

frequencies.




Intel® C620 Series Chipset Platform Controller Hub Datasheet, p. 98-116 (May 2019 Doc. No.

336067-007US).




                                                     33
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 34 of 85



         92.        The Intel Xeon Scalable processor used in the ESC8000 G4 also has integrated clock

circuitry that includes PLL circuitry, which generates different clock frequencies to convey the PCI

bus transactions through the PCIe channels based on the different clock frequencies.




Intel® Xeon® Processor Scalable Family Datasheet, Vol. 1, p. 15, 56 (May 2018 Doc. No. 336062-

003).

         93.        In view of the foregoing facts concerning the technical features and functionalities of

the Accused Servers (see ¶¶ 82-94), when ASUS manufactures the Accused Servers, it improves the

speed and performance of the peripheral data communication in its computer products by using a

method of manufacturing that includes the following steps: (a) connecting a CPU directly to a

peripheral bridge on a printed circuit board; (b) directly connecting to the peripheral bridge one or

more LVDS channels with pairs of unidirectional lanes that convey data in serial bit streams in

opposite directions; and (c) providing a connector with an LVDS channel to facilitate data

communication with external peripherals using two unidirectional serial lanes to transmit data in

opposite directions, including USB protocol data.

         94.        On information and belief, ASUS performs the foregoing manufacturing steps outside

the United States to make the Accused Servers and then imports the Accused Servers into the United

States to be marketed and sold.




                                                      34
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 35 of 85



         95.        Through making, using, selling, offering for sale, and importing the Accused ASUS

Products with the features and functionalities alleged above, ASUS has and continues to infringe one

or more of the claims in each of the ACQIS Patents.

         96.        ASUS’s infringing conduct has caused injury and damage to ACQIS and ACQIS’

licensees, and will continue to cause additional severe and irreparable injury and damages to ACQIS

unless enjoined by this Court.

         The Accused Motherboards

         97.        The Accused Motherboards are configured with a processor socket configured to

receive specified AMD or Intel processors, memory sockets configured to receive system memory,

and      sockets       for   coupling    to    hard        drive   storage   devices.    See,   e.g.,

https://www.asus.com/us/Motherboards/.

         98.        ASUS advertises that the Accused Motherboards are “ready” for use with specified

CPUs, system memory, hard drives and other peripherals.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/

                                                      35
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 36 of 85



         99.        ASUS provides its customers with “CPU Support” and “Memory/Device Support”

information to instruct its customers on how to find compatible CPUs, memory, and hard drives that

the customer can then connect to an ASUS motherboard.

See https://www.asus.com/us/support/FAQ/1043883;

see also https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/HelpDesk_CPU/

         100.       ASUS provides its customers with a database within the ASUS Download Center to

“check compatibility of the motherboard and the CPU” and also provides instructions on how to

install a CPU in the motherboard correctly.




https://www.asus.com/us/support/FAQ/1043948

         101.       ASUS also provides its customers with instructions relating to installing system

memory in ASUS motherboards.




https://www.asus.com/us/support/FAQ/1043948



                                                   36
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 37 of 85



         102.       ASUS also provides its customers detailed assistance relating to connecting a hard

drive to the ASUS motherboards.




https://www.asus.com/us/support/FAQ/1043948

         103.       By marketing the Accused Motherboards as “ready” for specified processors,

memory, hard-drives, and other peripherals and by providing express instructions on how to properly

connect a CPU, memory and hard drive to an ASUS motherboard, ASUS knowingly and intentionally

induces its customers to install a CPU, memory, and hard drive in the provided sockets of an ASUS

motherboard to enable its customers to make, use, and/or sell a fully-functional motherboard.

         104.       On information and belief, ASUS uses and tests the Accused Motherboards prior to

sale by installing a processor, memory, and hard drive in the specified sockets in order to confirm the

functionality of the Accused Motherboards as full-functioning computer systems.

         105.       On information and belief, all of the Accused Motherboards when combined with the

appropriate ASUS-specified processor, memory and hard drive storage are configured and operate in

substantially the same way as explained below using the ASUS PRIME H470-PLUS motherboard

combined with a 10th Gen. Intel Core processor, memory and hard-drive as an example for illustrative

purposes.

         106.       The PRIME H470-PLUS user manual instructs the user to connect a compatible CPU,

system memory, and a hard drive.




                                                    37
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 38 of 85




                                               38
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 39 of 85



https://dlcdnets.asus.com/pub/ASUS/mb/LGA1200/PRIME_H470-PLUS/E16775_PRIME_H470-

PLUS_UM_v2_WEB.pdf

The following information regarding the configuration of the PRIME H470-PLUS motherboard is

referring to the PRIME H470-PLUS motherboard with the applicable CPU, system memory, and

hard-drive installed and connected per ASUS’ explicit instructions.

         107.       The PRIME H470-PLUS is a printed circuit board for use in a computer system.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/

         108.       The PRIME H470-PLUS uses an Intel® Core processor, such as a 10th Gen Intel®

Core processor.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/

         109.       Intel’s standard core architecture (including 10th Gen Intel® Core architecture)

integrates the central processing unit (CPU) with a graphics subsystem and an interface controller.

On information and belief, the Intel Core processors integrate one or more interface controllers within

Intel’s “System Agent” to control PCIe and other data transmissions from the CPU.




                                                    39
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 40 of 85




https://www.intel.com/content/dam/www/public/us/en/documents/white-papers/ia-introduction-

basics-paper.pdf




https://ark.intel.com/content/www/us/en/ark/products/201837/intel-core-i7-10750h-processor-12m-

cache-up-to-5-00-ghz.html?wapkw=Core%20i7-10750H

         110.       The PRIME H470-PLUS include a variety of connectors that can couple the CPU to

a console, including through DisplayPort®, USB 3.x, HDMI, and Thunderbolt ports.




                                                   40
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 41 of 85




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/

         111.       The Intel processors employed in the PRIME H470-PLUS connect directly to a variety

of LVDS channels that convey data bits in a serial stream using unidirectional pairs of lanes

transmitting data in opposite direction, including Intel’s DMI and PCIe channels.


                                                    41
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 42 of 85




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         112.       The Intel processors employed in the PRIME H470-PLUS also connect directly to a

variety of differential signal channels that output digital video signals through a connector, including

HDMI and DisplayPort.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).




                                                   42
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 43 of 85



         113.       The Intel processors employed in the PRIME H470-PLUS also connect to LVDS

channels that convey USB data packets through pairs of unidirectional differential signal paths in

opposite directions—USB 3.x ports.




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         114.       The PRIME H470-PLUS motherboards have DDR4 system memory connected

directly to the CPU.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/specifications/




                                                 43
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 44 of 85




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).

         115.       The PRIME H470-PLUS motherboards have a mass storage hard drive coupled to the

CPU.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/specifications/

         116.       The Intel processors used in the PRIME H470-PLUS have a peripheral bridge called

the PCH connected to the CPU via the DMI. Because the PCH is coupled to PCIe, USB 3.x, and

other interface connections, it necessarily has integrated interface controllers to control data

transmission through those interfaces.




                                                   44
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 45 of 85




10th Generation Intel® CoreTM Processors Datasheet, vol. 1 of 2, at p. 9-11 (July 2020, Rev. 005)

(Doc. No. 615211-005).




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/specifications/

         117.       The Intel PCH used in the PRIME H470-PLUS has an Integrated Clock Controller

(ICC) that includes PLL circuitry, which uses Spread Spectrum Clocking (SSC) to generate different

clock frequencies to convey the PCI bus transactions and USB transactions through the PCIe and

USB channels based on the different clock frequencies.




                                                  45
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 46 of 85




Intel® 400 Series Chipset Family Platform Controller Hub Datasheet, Vol. 1, p. 169-171 (May 2020,

Rev. 2; Doc. No. 620854-002).

         118.       The PRIME H470-PLUS has a network controller coupled to the CPU.




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/specifications/




https://www.asus.com/us/Motherboards/PRIME-H470-PLUS-CSM/gallery/

         ACQIS Provided ASUS Actual Notice of its Infringement

         119.       On or around May 15, 2018, ACQIS notified ASUS, pursuant to 35 U.S.C. § 287(a),

of all of the ACQIS Patents and ASUS’s infringement thereof based on the Accused ASUS Products.

Specifically, ACQIS’ letter identified all of the ACQIS Patents asserted herein and described the

applicability of the ACQIS Patents to the PCI Express, USB 3.0, and other computer interface

                                                   46
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 47 of 85



technologies. ACQIS’s letter specifically identified ASUS’s various laptop, desktop, server, and

motherboard brands, including the Accused Laptops, Accused Desktops, Accused Servers, and

Accused Motherboards addressed herein as using ACQIS’ patented technologies. ACQIS also

described the enforcement history of ACQIS’s patent portfolio, and specifically noted a prior lawsuit

enforcing ACQIS Patents related to the presently-asserted ACQIS Patents, which resulted in a

significant jury verdict against IBM.

         120.       ACQIS invited ASUS to discuss potential licensing arrangements to allow ASUS to

continue to utilize the patented technologies in the ACQIS patent portfolio, including the ACQIS

Patents.

         121.       ASUS did not respond to ACQIS’s May 15, 2018 letter and continues to make, import,

and sell the Accused ASUS Products identified in ACQIS’s letter in willful violation of ACQIS’

patent rights, or at the very least in reckless disregard of ACQIS’ patent rights.

         122.       Upon receiving actual notice of the ACQIS Patents and how they apply to ASUS’s

computer products, ASUS at the very least ignored the notice and chose to remain willfully blind to

its own infringement and the infringement that it was inducing others to commit through the use of

the Accused ASUS Products.

         123.       ASUS’s choice to ignore ACQIS, the ACQIS Patents, and ACQIS’ offer to engage in

a licensing arrangement, and instead to continue making and selling the infringing Accused ASUS

Products, is egregious and exceptional.

         124.       ASUS’s conduct constitutes willful infringement of the ACQIS Patents, beginning at

least as early as May 15, 2018.




                                                    47
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 48 of 85



         125.       Any continued actions of infringement subsequent to the filing of this Complaint by

ASUS is willful and exceptional, particularly in view of ASUS’s prior knowledge of the ACQIS

Patents.

         ASUS’s Indirect Infringement

         126.       ASUS indirectly infringes the ACQIS Patents under 35 U.S.C. § 271(b), (c) by

inducing third parties, such as importers, resellers, customers, and end users, to directly infringe the

ACQIS Patents by using, offering for sale, selling and/or importing the Accused ASUS Products in

this District and elsewhere in the United States and by importing and selling the Accused ASUS

Products despite knowledge that those products are material parts of a computer system, and are not

staple articles of commerce with substantial non-infringing uses. For example, ASUS Accused

Products are offered for sale and sold in this District and elsewhere in the United States by retailers

like Best Buy and Amazon.

         127.       On information and belief, ASUS took affirmative acts to induce third parties to

commit those direct infringing acts. ASUS did so by, at least, actively promoting the Accused ASUS

Products for the U.S. market. For example, on information and belief, for the Accused ASUS Products

sold in the United States, ASUS pursues and obtains approval from U.S. and state regulatory agencies

to allow sales of such Accused ASUS Products in the United States. ASUS competes for business in

the United States (including by advertising). ASUS’s website offers support for US consumers of

the Accused Products by offering US-based support phone numbers.

         128.       ASUS has taken these acts despite knowledge of the ACQIS Patents and the

infringement by the Accused ASUS Products, ASUS knows and specifically intends that its

customers will use and/or sell the infringing Accused ASUS Products in the United States or cause

the Accused ASUS Products to be sold in the United States.



                                                     48
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 49 of 85



         129.       ASUS’s customers directly infringe the ACQIS Patents by importing the Accused

ASUS Products into the United States, offering to sell and selling the Accused ASUS Products in the

United States, and using the Accused ASUS Products in the United States.

         130.       ASUS further induces direct infringement of the ACQIS Patents by providing

instruction and direction to end users of the Accused ASUS Products about how to use the Accused

ASUS Products in a manner that infringes one or more claims of the ACQIS Patents. ASUS knows

and specifically intends that end users will use the Accused ASUS Products in an infringing manner

as directed by ASUS. On information and belief, ASUS has configured the Accused ASUS Products

in such a manner that direct infringing use necessarily occurs upon operation of the Accused ASUS

Products in their normal, intended manner without any specific action of the end user other than

turning on the product.

         131.       ASUS has induced others’ direct infringement as stated above despite actual notice

that the Accused ASUS Products infringe the ACQIS Patents, as set forth herein. ASUS therefore has

caused its purchasers and end users to directly infringe the ACQIS Patents with knowledge of the

ACQIS Patents and with the specific intent, or at the very least willful blindness, that the purchasers

and end users will directly infringe. ASUS knew the acts it induced (like importation, US retail sales,

and use by consumers) constituted infringement.

         132.       ASUS’s acts of indirect infringement as stated herein have caused injury and damage

to ACQIS and ACQIS’ licensees, and will continue to cause additional severe and irreparable injury

and damages to ACQIS in the future if not enjoined by this Court.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 9,529,768
         133.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

132 of this Complaint in support of its first cause of action as though fully set forth herein.


                                                      49
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 50 of 85



         134.       Pursuant to 35 U.S.C. § 282, the claims of the ’768 patent are presumed valid.

         135.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-118

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’768

patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or importing

the Accused ASUS Products.

         136.       ASUS’s direct infringement of the ’768 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrates infringement of at

least claim 33 of the ’768 patent by showing:

         (a) the ZenBook Pro 15 laptop is a computer running the Windows® operating system;

         (b) the ZenBook Pro 15 laptop has a central processing unit (CPU) with an integrated interface

              controller that is directly connected to an LVDS channel using two sets of unidirectional,

              multiple, differential signal pairs to transmit encoded address and data bits of a PCI bus

              transaction in opposite directions through different numbers of differential signal pairs;

         (c) the ZenBook Pro 15 laptop has system memory directly coupled to the CPU;

         (d) the ZenBook Pro 15 laptop has a mass storage hard drive coupled to the CPU; and

         (e) the ZenBook Pro 15 laptop has other LVDS channels that use two sets of unidirectional,

              differential signal pairs to transmit data serially in opposite directions constituting point-

              to-point data communication links, including various USB 3.x channels, Thunderbolt

              connectors, and additional PCIe channels.

         137.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.



                                                      50
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 51 of 85



         138.       ASUS’s direct infringement of the ’768 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrates infringement

of at least claim 33 of the ’768 patent by showing:

         (a) the ASUS S340MF Tower is a computer running the Windows® operating system;

         (b) the ASUS S340MF Tower has a central processing unit (CPU) with an integrated interface

              controller that is directly connected to an LVDS channel using two sets of unidirectional,

              multiple, differential signal pairs to transmit encoded address and data bits of a PCI bus

              transaction in opposite directions through different numbers of differential signal pairs;

         (c) the ASUS S340MF Tower has system memory directly coupled to the CPU;

         (d) the ASUS S340MF Tower has a mass storage hard drive coupled to the CPU; and

         (e) the ASUS S340MF Tower has other LVDS channels that use two sets of unidirectional,

              differential signal pairs to transmit data serially in opposite directions constituting point-

              to-point data communication links, including various USB 3.x channels and additional

              PCIe channels.

         139.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         140.       ASUS’s direct infringement of the ’768 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Servers is shown by way of the exemplary ESC8000 G4

server as set forth in paragraphs 31-37 and 82-96 above, which demonstrates infringement of at least

claim 33 of the ’768 patent by showing:

         (a) the ESC8000 G4 is a computer running the Windows® operating system;



                                                     51
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 52 of 85



         (b) the ESC8000 G4 has a central processing unit (CPU) with an integrated interface

              controller that is directly connected to an LVDS channel using two sets of unidirectional,

              multiple, differential signal pairs to transmit encoded address and data bits of a PCI bus

              transaction in opposite directions through different numbers of differential signal pairs;

         (c) the ESC8000 G4 has system memory directly coupled to the CPU;

         (d) the ESC8000 G4 has a mass storage hard drive coupled to the CPU; and

         (e) the ESC8000 G4 has other LVDS channels that use two sets of unidirectional, differential

              signal pairs to transmit data serially in opposite directions constituting point-to-point data

              communication links, including various USB 3.x channels, Thunderbolt connectors, and

              additional PCIe channels.

         141.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

33 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         142.       To the extent ASUS uses and tests the Accused Motherboards with a CPU, system

memory, and hard drive installed in the United States, ASUS’s direct infringement of the ’768 patent

is shown by way of the exemplary PRIME H470-PLUS motherboard as set forth in paragraphs 31-

37 and 97-118 above, which demonstrates infringement of at least claim 10 of the ’768 patent by

showing:

         (a) the PRIME H470-PLUS is a printed circuit board;

         (b) the PRIME H470-PLUS has a central processing unit (CPU);

         (c) the PRIME H470-PLUS has a peripheral bridge directly coupled to the central processing

              unit without any intervening Peripheral Component Interconnect (PCI) bus, because it uses

              a 10th Gen Intel Core processor;



                                                     52
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 53 of 85



         (d) the ESC8000 G4 has a low voltage differential signal (LVDS) channel directly extending

              from the peripheral bridge comprising two unidirectional, serial channels of multiple

              differential signal line pairs to convey data in opposite directions, wherein the LVDS

              channel conveys address and data bits of a PCI bus transaction in serial form, because it

              has PCIe channels; and

         (e) the ESC8000 G4 has a network controller coupled to the central processing unit.

         143.       Based on the foregoing, ASUS knowingly induces its customers to directly infringe at

least claim 10 of the ’768 patent through its manufacture, use, offers to sell, sales, and importation of

the Accused Motherboards, together with explicit instructions to its customers via its website,

marketing materials and user manuals to connect a CPU, system memory, and hard drive to the

Accused Motherboards to enable its customers to directly infringe by using and/or selling the Accused

Motherboards.

         144.       As evidenced by ASUS’ marketing materials, user manuals, and the physical structure

of the Accused Motherboards, ASUS specifically and knowingly designs and manufactures the

Accused Motherboards to be a material part of a computer system, and to be combined with a CPU,

system memory and hard drive storage to become a functional computer system.

         145.       ASUS knows that the Accused Motherboards are not staple articles of commerce, and

will not be a fully-functional computer system without an appropriate CPU, system memory, and

storage. Accordingly, the Accused Motherboards have no substantial non-infringing usefulness

outside the infringing use identified above when combined with those components.

         146.       By importing and selling the Accused Motherboards, ASUS has engaged in and

continues to engage in contributory infringement of at least claim 10 of the ’768 patent under 35

U.S.C. § 271(c).



                                                     53
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 54 of 85



         147.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

10 of the ’768 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         148.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’768 patent and the infringement alleged herein.

         149.       ASUS’s actions as alleged herein, including those alleged in paragraphs 119-132,

constitute indirect infringement of the ’768 patent pursuant to 35 U.S.C. § 271(b) and (c).

         150.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         151.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         152.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     COUNT II
                       INFRINGEMENT OF U.S. PATENT NO. 9,703,750
         153.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

152 of this Complaint in support of its second cause of action as though fully set forth herein.

         154.       Pursuant to 35 U.S.C. § 282, the claims of the ’750 patent are presumed valid.

         155.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-118

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’750




                                                      54
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 55 of 85



patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or importing

the Accused ASUS Products.

         156.       ASUS’s direct infringement of the ’750 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrates infringement of at

least claim 46 of the ’750 patent by showing:

         (a) the ZenBook Pro 15 laptop is a computer;

         (b) the ZenBook Pro 15 laptop has a central processing unit (CPU) directly connected to an

              LVDS channel using two sets of unidirectional, multiple, differential signal pairs to

              transmit encoded address and data bits of a PCI bus transaction in opposite directions;

         (c) the ZenBook Pro 15 laptop has system memory directly connected to the CPU;

         (d) the ZenBook Pro 15 laptop has a mass storage hard drive coupled to the CPU; and

         (e) the ZenBook Pro 15 laptop has other LVDS channels that use two sets of unidirectional,

              differential signal pairs to transmit data serially in opposite directions constituting point-

              to-point data communication links that convey USB protocol data packets, including

              various USB 3.x channels.

         157.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         158.       ASUS’s direct infringement of the ’750 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrates infringement

of at least claim 46 of the ’750 patent by showing:

         (a) the ASUS S340MF Tower is a computer;

                                                     55
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 56 of 85



         (b) the ASUS S340MF Tower has a CPU directly connected to an LVDS channel using two

              sets of unidirectional, multiple, differential signal pairs to transmit encoded address and

              data bits of a PCI bus transaction in opposite directions;

         (c) the ASUS S340MF Tower has system memory directly connected to the CPU;

         (d) the ASUS S340MF Tower has a mass storage hard drive coupled to the CPU; and

         (e) the ASUS S340MF Tower has other LVDS channels that use two sets of unidirectional,

              differential signal pairs to transmit data serially in opposite directions constituting point-

              to-point data communication links conveying USB protocol data packets, including

              various USB 3.x channels.

         159.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         160.       ASUS’s direct infringement of the ’750 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Servers is shown by way of the exemplary ESC8000 G4

server as set forth in paragraphs 31-37 and 82-96 above, which demonstrates infringement of at least

claim 46 of the ’750 patent by showing:

         (a) the ESC8000 G4 is a computer;

         (b) the ESC8000 G4 has a CPU directly connected to an LVDS channel using two sets of

              unidirectional, multiple, differential signal pairs to transmit encoded address and data bits

              of a PCI bus transaction in opposite directions;

         (c) the ESC8000 G4 has system memory directly connected to the CPU;

         (d) the ESC8000 G4 has a mass storage hard drive coupled to the CPU; and

         (e) the ESC8000 G4 has other LVDS channels that use two sets of unidirectional, differential

              signal pairs to transmit data serially in opposite directions constituting point-to-point data

                                                     56
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 57 of 85



              communication links conveying USB protocol data packets, including various USB 3.x

              channels.

         161.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

46 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         162.       To the extent ASUS uses and tests the Accused Motherboards with a CPU, system

memory, and hard drive installed in the United States, ASUS’s direct infringement of the ’750 patent

is shown by way of the exemplary PRIME H470-PLUS motherboard as set forth in paragraphs 31-

37 and 97-118 above, which demonstrates infringement of at least claim 25 of the ’750 patent by

showing:

         (a) the PRIME H470-PLUS is a printed circuit board;

         (b) the PRIME H470-PLUS an integrated central processing unit (CPU) and interface

              controller in a single chip, because it uses a 10th Gen Intel Core processor;

         (c) the ESC8000 G4 has a low voltage differential signal (LVDS) channel directly extending

              from the CPU to convey address bits, data bits, and byte enable information bits of a

              Peripheral Component Interconnect (PCI) bus transaction in a serial form through two

              unidirectional, serial channels of multiple differential signal line pairs to convey data in

              opposite directions, because it has PCIe channels; and

         (d) the ESC8000 G4 has a socket for a system memory module directly coupled to the CPU.

         163.       Based on the foregoing, ASUS knowingly induces its customers to directly infringe at

least claim 25 of the ’750 patent through its manufacture, use, offers to sell, sales, and importation of

the Accused Motherboards, together with explicit instructions to its customers via its website,

marketing materials and user manuals to connect a CPU, system memory, and hard drive to the



                                                     57
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 58 of 85



Accused Motherboards to enable its customers to directly infringe by using and/or selling the Accused

Motherboards.

         164.       As evidenced by ASUS’ marketing materials, user manuals, and the physical structure

of the Accused Motherboards, ASUS specifically and knowingly designs and manufactures the

Accused Motherboards to be a material part of a computer system, and to be combined with a CPU,

system memory and hard drive storage to become a functional computer system.

         165.       ASUS knows that the Accused Motherboards are not staple articles of commerce, and

will not be a fully-functional computer system without an appropriate CPU, system memory, and

storage. Accordingly, the Accused Motherboards have no substantial non-infringing usefulness

outside the infringing use identified above when combined with those components.

         166.       By importing and selling the Accused Motherboards, ASUS has engaged in and

continues to engage in contributory infringement of at least claim 25 of the ’750 patent under 35

U.S.C. § 271(c).

         167.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

25 of the ’750 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         168.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’750 patent and the infringement alleged herein.

         169.       ASUS’s actions as alleged herein, including those alleged in paragraphs 119-132,

constitute indirect infringement of the ’750 patent pursuant to 35 U.S.C. § 271(b) and (c).

         170.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.



                                                      58
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 59 of 85



         171.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         172.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 8,756,359
         173.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

172 of this Complaint in support of its third cause of action as though fully set forth herein.

         174.       Pursuant to 35 U.S.C. § 282, the claims of the ’359 patent are presumed valid.

         175.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-96

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’359

patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or importing

the Accused ASUS Products.

         176.       ASUS’s direct infringement of the ’359 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrates infringement of at

least claim 6 of the ’359 patent by showing:

         (a) the ZenBook Pro 15 laptop is a computer;

         (b) the ZenBook Pro 15 laptop has a variety of connectors configured to couple to a console,

              including USB 3.x connectors;

         (c) the ZenBook Pro 15 laptop has a central processing unit (CPU);




                                                      59
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 60 of 85



         (d) the ZenBook Pro 15 laptop has an LVDS channel directly extending from the CPU using

              two sets of unidirectional, differential signal line pairs to transmit data in opposite

              directions; and

         (e) the ZenBook Pro 15 laptop has other LVDS channels that can couple to a console through

              one or more USB 3.x connectors, which use two sets of unidirectional, differential signal

              pairs to convey USB protocol data packets in opposite directions.

         177.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         178.       ASUS’s direct infringement of the ’359 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrates infringement

of at least claim 6 of the ’359 patent by showing:

         (a) the ASUS S340MF Tower is a computer;

         (b) the ASUS S340MF Tower has a variety of connectors configured to couple to a console,

              including USB 3.x connectors;

         (c) the ASUS S340MF Tower has a central processing unit (CPU);

         (d) the ASUS S340MF Tower has an LVDS channel directly extending from the CPU using

              two sets of unidirectional, differential signal line pairs to transmit data in opposite

              directions; and

         (e) the ASUS S340MF Tower has other LVDS channels that can couple to a console through

              one or more USB 3.x connectors, which use two sets of unidirectional, differential signal

              pairs to convey USB protocol data packets in opposite directions.



                                                     60
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 61 of 85



         179.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         180.       ASUS’s direct infringement of the ’359 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Servers is shown by way of the exemplary ESC8000 G4

server as set forth in paragraphs 31-37 and 82-96 above, which demonstrates infringement of at least

claim 6 of the ’359 patent by showing:

         (a) the ESC8000 G4 is a computer;

         (b) the ESC8000 G4 has a variety of connectors configured to couple to a console, including

              USB 3.x connectors;

         (c) the ESC8000 G4 has a central processing unit (CPU);

         (d) the ESC8000 G4 has an LVDS channel directly extending from the CPU using two sets

              of unidirectional, differential signal line pairs to transmit data in opposite directions; and

         (e) the ESC8000 G4 has other LVDS channels that can couple to a console through one or

              more USB 3.x connectors, which use two sets of unidirectional, differential signal pairs to

              convey USB protocol data packets in opposite directions.

         181.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

6 of the ’359 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         182.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’359 patent and the infringement alleged herein.

         183.       ASUS’s actions as alleged herein, including those alleged in paragraphs 119-133,

constitute indirect infringement of the ’359 patent pursuant to 35 U.S.C. § 271(b) and (c).



                                                      61
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 62 of 85



         184.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         185.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         186.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT IV
                       INFRINGEMENT OF U.S. PATENT NO. 8,626,977
         187.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

186 of this Complaint in support of its third cause of action as though fully set forth herein.

         188.       Pursuant to 35 U.S.C. § 282, the claims of the ’977 patent are presumed valid.

         189.       In view of the foregoing facts and allegations, including paragraphs 31-38 and 43-81

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’977

patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or importing

the ASUS Accused Laptops and Accused Desktops.

         190.       ASUS’s direct infringement of the ’977 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrates infringement of at

least claim 1 of the ’977 patent by showing:

         (a) the ZenBook Pro 15 laptop is a computer;




                                                      62
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 63 of 85



         (b) the ZenBook Pro 15 laptop has a variety of connectors configured to couple to a console,

              including HDMI, DiplayPort and USB 3.x connectors;

         (c) the ZenBook Pro 15 laptop has an integrated central processing unit (CPU) and graphics

              subsystem in a single chip;

         (d) the ZenBook Pro 15 laptop has an LVDS channel directly extending from the CPU using

              two sets of unidirectional, differential signal line pairs to transmit encoded address and

              data bits of a PCI bus transaction in a serial bit stream in opposite directions;

         (e) the ZenBook Pro 15 laptop has other serial bit channels coupled to the USB 3.x connectors

              that are adapted to convey USB protocol data packets in opposite directions; and

         (f) the CPU of the ZenBook Pro 15 laptop outputs digital video display signals through HDMI

              or DisplayPort channels.

         191.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

1 of the ’977 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         192.       ASUS’s direct infringement of the ’977 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrates infringement

of at least claim 1 of the ’977 patent by showing:

         (a) the ASUS S340MF Tower is a computer;

         (b) the ASUS S340MF Tower has a variety of connectors configured to couple to a console,

              including HDMI, DiplayPort and USB 3.x connectors;

         (c) the ASUS S340MF Tower has an integrated central processing unit (CPU) and graphics

              subsystem in a single chip;



                                                     63
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 64 of 85



         (d) the ASUS S340MF Tower has an LVDS channel directly extending from the CPU using

              two sets of unidirectional, differential signal line pairs to transmit encoded address and

              data bits of a PCI bus transaction in a serial bit stream in opposite directions;

         (e) the ASUS S340MF Tower has other serial bit channels coupled to the USB 3.x connectors

              that are adapted to convey USB protocol data packets in opposite directions; and

         (f) the CPU of the ASUS S340MF Tower outputs digital video display signals through HDMI

              or DisplayPort channels.

         193.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 1 of the ’977 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         194.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’977 patent and the infringement alleged herein.

         195.       ASUS’s actions as alleged herein, including those alleged in paragraphs 119-132,

constitute indirect infringement of the ’977 patent pursuant to 35 U.S.C. § 271(b) and (c).

         196.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         197.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         198.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.



                                                      64
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 65 of 85



                                     COUNT V
                       INFRINGEMENT OF U.S. PATENT NO. RE44,739
         199.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

198 of this Complaint in support of its third cause of action as though fully set forth herein.

         200.       Pursuant to 35 U.S.C. § 282, the claims of the ’739 patent are presumed valid.

         201.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-81

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’739

patent in violation of 35 U.S.C. § 271(a) by making, using, selling, offering to sell, and/or importing

the ASUS Accused Laptops and Accused Desktops.

         202.       ASUS’s direct infringement of the ’739 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrates infringement of at

least claim 18 of the ’739 patent by showing:

         (a) the ZenBook Pro 15 laptop is a computer;

         (b) the ZenBook Pro 15 laptop has an integrated central processing unit (CPU) and graphics

              controller in a single chip directly coupled to one or more differential signal channels to

              convey digital video display information, including HDMI and DisplayPort channels;

         (c) the ZenBook Pro 15 laptop has various LVDS channels with at least two pairs of

              unidirectional, differential signal lanes to transmit data in opposite directions, including

              USB 3.x channels; and

         (d) the ZenBook Pro 15 laptop has a variety of connectors configured to couple to a console,

              including USB 3.x connectors which transmit USB protocol data through the USB 3.x

              connectors to a console.




                                                      65
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 66 of 85



         203.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

18 of the ’739 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         204.       ASUS’s direct infringement of the ’739 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrates infringement

of at least claim 18 of the ’739 patent by showing:

         (a) the ASUS S340MF Tower is a computer;

         (b) the ASUS S340MF Tower has an integrated central processing unit (CPU) and graphics

              controller in a single chip directly coupled to one or more differential signal channels to

              convey digital video display information, including HDMI and DisplayPort channels;

         (c) the ASUS S340MF Tower has various LVDS channels with at least two pairs of

              unidirectional, differential signal lanes to transmit data in opposite directions, including

              USB 3.x channels; and

         (d) the ASUS S340MF Tower has a variety of connectors configured to couple to a console,

              including USB 3.x connectors which transmit USB protocol data through the USB 3.x

              connectors to a console.

         205.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 18 of the ’739 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         206.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’739 patent and the infringement alleged herein.

         207.       ASUS’s actions as alleged herein, including those alleged in paragraphs 119-132,

constitute indirect infringement of the ’739 patent pursuant to 35 U.S.C. § 271(b) and (c).

                                                      66
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 67 of 85



         208.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         209.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         210.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT VI
                       INFRINGEMENT OF U.S. PATENT NO. 8,977,797
         211.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

210 of this Complaint in support of its third cause of action as though fully set forth herein.

         212.       Pursuant to 35 U.S.C. § 282, the claims of the ’797 patent are presumed valid.

         213.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-96

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’797

patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the ’797

patent to manufacture the Accused ASUS Products and then importing, selling, offering to sell and/or

using the Accused ASUS Products in the United States.

         214.       The Accused ASUS Products made using the methods claimed in the ’797 patent are

not trivial or nonessential components of other products and are not materially changed by subsequent

processes.

         215.       ASUS’s direct infringement of the ’797 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro


                                                      67
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 68 of 85



15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrate that to manufacture

the ZenBook Pro 15 laptop, ASUS necessarily performs the following actions, which results in direct

infringement of at least claim 36 of the ’797 patent upon importation and/or sale of the ZenBook Pro

15 laptop in the United States:

         (a) ASUS performs a method of improving data throughput on a motherboard when

              manufacturing the ZenBook Pro 15 laptop, which contains a motherboard;

         (b) when manufacturing the ZenBook Pro 15 laptop, ASUS mounts an integrated CPU and

              interface controller as a single chip on the motherboard, because the ZenBook Pro 15

              laptop uses an Intel CPU-controller;

         (c) when manufacturing the ZenBook Pro 15 laptop, ASUS connects an LVDS channel

              directly to the integrated CPU-controller chip, which uses two unidirectional, serial

              channels to transmit data in opposite directions because the ZenBook Pro 15 laptop has

              PCIe channels directly connected to the CPU-controller chip;

         (d) when manufacturing the ZenBook Pro 15 laptop, ASUS increases data throughput in the

              serial channels by providing each channel with multiple differential signal line pairs,

              because the PCIe channels have multiple pairs of differential signal lanes;

         (e) when manufacturing the ZenBook Pro 15 laptop, ASUS configures the interface controller

              to adapt to different numbers of differential signal line pairs to convey encoded address

              and data bits of a PCI bus transaction in serial form, because the CPU-controllers ASUS

              uses are configured to convey PCIe data signals through PCIe channels having multiple

              differential signal line pairs; and

         (f) when manufacturing the ZenBook Pro 15 laptop, ASUS couples the CPU-controller to a

              peripheral device such as a graphics card, which is attached to the motherboard through a

              PCIe channel.

                                                     68
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 69 of 85



         216.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         217.       ASUS’s direct infringement of the ’797 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrate that to

manufacture the ASUS S340MF Tower, ASUS necessarily performs the following actions, which

results in direct infringement of at least claim 36 of the ’797 patent upon importation and/or sale of

the ASUS S340MF Tower in the United States:

         (a) ASUS performs a method of improving data throughput on a motherboard when

              manufacturing the ASUS S340MF Tower, which contains a motherboard;

         (b) when manufacturing the ASUS S340MF Tower, ASUS mounts an integrated CPU and

              interface controller as a single chip on the motherboard, because the ASUS S340MF

              Tower uses an Intel CPU-controller;

         (c) when manufacturing the ASUS S340MF Tower, ASUS connects an LVDS channel

              directly to the integrated CPU-controller chip, which uses two unidirectional, serial

              channels to transmit data in opposite directions because the ASUS S340MF Tower has

              PCIe channels and a DMI interface directly connected to the CPU-controller chip;

         (d) when manufacturing the ASUS S340MF Tower, ASUS increases data throughput in the

              serial channels by providing each channel with multiple differential signal line pairs,

              because the PCIe and DMI channels have multiple pairs of differential signal lanes;

         (e) when manufacturing the ASUS S340MF Tower, ASUS configures the interface controller

              to adapt to different numbers of differential signal line pairs to convey encoded address

              and data bits of a PCI bus transaction in serial form, because the CPU-controllers ASUS

                                                     69
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 70 of 85



              uses are configured to convey PCIe data signals through PCIe channels having multiple

              differential signal line pairs; and

          (f) when manufacturing the ASUS S340MF Tower, ASUS couples the CPU-controller to a

              peripheral device such as a graphics card, which is attached to the motherboard through a

              PCIe channel.

          218.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

          219.      ASUS’s direct infringement of the ’797 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Servers is shown by way of the exemplary ESC8000 G4

server as set forth in paragraphs 31-37 and 82-96 above, which demonstrate that to manufacture the

ESC8000 G4, ASUS necessarily performs the following actions, which results in direct infringement

of at least claim 36 of the ’797 patent upon importation and/or sale of the ESC8000 G4 in the United

States:

          (a) ASUS performs a method of improving data throughput on a motherboard when

              manufacturing the ESC8000 G4, which contains a motherboard;

          (b) when manufacturing the ESC8000 G4, ASUS mounts an integrated CPU and interface

              controller as a single chip on the motherboard, because the ESC8000 G4 uses an Intel

              CPU-controller;

          (c) when manufacturing the ESC8000 G4, ASUS connects an LVDS channel directly to the

              integrated CPU-controller chip, which uses two unidirectional, serial channels to transmit

              data in opposite directions because the ESC8000 G4 has PCIe channels and a DMI

              interface directly connected to the CPU-controller chip;



                                                     70
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 71 of 85



         (d) when manufacturing the ESC8000 G4, ASUS increases data throughput in the serial

              channels by providing each channel with multiple differential signal line pairs, because

              the PCIe and DMI channels have multiple pairs of differential signal lanes;

         (e) when manufacturing the ESC8000 G4, ASUS configures the interface controller to adapt

              to different numbers of differential signal line pairs to convey encoded address and data

              bits of a PCI bus transaction in serial form, because the CPU-controllers ASUS uses are

              configured to convey PCIe data signals through PCIe channels having multiple differential

              signal line pairs; and

         (f) when manufacturing the ESC8000 G4, ASUS couples the CPU-controller to a peripheral

              device such as a graphics processor, which is attached to the motherboard through a PCIe

              channel.

         220.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

36 of the ’797 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         221.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’797 patent and the infringement alleged herein.

         222.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         223.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         224.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the



                                                      71
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 72 of 85



amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT VII
                       INFRINGEMENT OF U.S. PATENT NO. 9,529,769
         225.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

224 of this Complaint in support of its third cause of action as though fully set forth herein.

         226.       Pursuant to 35 U.S.C. § 282, the claims of the ’769 patent are presumed valid.

         227.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-81

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’769

patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the ’769

patent to manufacture the Accused Laptops and Accused Desktops and then importing, selling,

offering to sell and/or using the Accused Laptops and Accused Desktops in the United States.

         228.       ASUS’s Accused Laptops and Accused Desktops that are made using the methods

claimed in the ’769 patent are not trivial or nonessential components of other products and are not

materially changed by subsequent processes.

         229.       ASUS’s direct infringement of the ’769 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrate that to manufacture

the ZenBook Pro 15 laptop, ASUS necessarily performs the following actions, which results in direct

infringement of at least claim 19 of the ’769 patent upon importation and/or sale of the ZenBook Pro

15 laptop in the United States:

         (a) ASUS performs a method of improving external peripheral data communication in a

              computer when manufacturing the ZenBook Pro 15 laptop;




                                                      72
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 73 of 85



         (b) when manufacturing the ZenBook Pro 15 laptop, ASUS obtains an integrated CPU and

              graphics controller as a single chip, because the ZenBook Pro 15 laptop uses an Intel core

              CPU;

         (c) when manufacturing the ZenBook Pro 15 laptop, ASUS connects a unidirectional signal

              channel directly to the integrated CPU-graphics chip to output digital video data, because

              the ZenBook Pro 15 laptop has HDMI and DisplayPort channels connected to the CPU;

         (d) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a connector for external

              peripheral data communication, because the ZenBook Pro 15 laptop has a variety of

              connectors for external peripherals, including HDMI, Thunderbolt, USB 3.x, and PCIe

              connectors;

         (e) when manufacturing the ZenBook Pro 15 laptop, ASUS provides an LVDS channel to

              convey USB protocol data through a connector that uses two unidirectional, serial bit

              channels that transmit data in opposite directions, because the ZenBook Pro 15 laptop has

              Thunderbolt connectors that convey USB 3.x data; and

         (f) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a second LVDS channel

              to convey digital video data through a connector, because the ZenBook Pro 15 laptop has

              Thunderbolt connectors that convey both USB 3.x and DisplayPort signals.

         230.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

19 of the ’769 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         231.       ASUS’s direct infringement of the ’769 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrate that to

manufacture the ASUS S340MF Tower, ASUS necessarily performs the following actions, which

                                                     73
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 74 of 85



results in direct infringement of at least claim 19 of the ’769 patent upon importation and/or sale of

the ASUS S340MF Tower in the United States:

         (a) ASUS performs a method of improving external peripheral data communication in a

              computer when manufacturing the ASUS S340MF Tower;

         (b) when manufacturing the ASUS S340MF Tower, ASUS obtains an integrated CPU and

              graphics controller as a single chip, because the ASUS S340MF Tower uses an Intel core

              CPU;

         (c) when manufacturing the ASUS S340MF Tower, ASUS connects a unidirectional signal

              channel directly to the integrated CPU-graphics chip to output digital video data, because

              the ASUS S340MF Tower has HDMI and DisplayPort channels connected to the CPU;

         (d) when manufacturing the ASUS S340MF Tower, ASUS provides a connector for external

              peripheral data communication, because the ASUS S340MF Tower has a variety of

              connectors for external peripherals, including HDMI, USB 3.1 Type C, and PCIe

              connectors;

         (e) when manufacturing the ASUS S340MF Tower, ASUS provides an LVDS channel to

              convey USB protocol data through a connector that uses two unidirectional, serial bit

              channels that transmit data in opposite directions, because the ASUS S340MF Tower has

              a USB 3.1 Type C connector that conveys USB 3.x data; and

         (f) when manufacturing the ASUS S340MF Tower, ASUS provides a second LVDS channel

              to convey digital video data through a connector, because the ASUS S340MF Tower has

              a USB 3.1 Type C port that can convey/output both USB 3.x and digital video data signals.

         232.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 19 of the ’769 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

                                                    74
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 75 of 85



         233.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’769 patent and the infringement alleged herein.

         234.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         235.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         236.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                    COUNT VIII
                       INFRINGEMENT OF U.S. PATENT NO. RE45,140
         237.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

236 of this Complaint in support of its third cause of action as though fully set forth herein.

         238.       Pursuant to 35 U.S.C. § 282, the claims of the ’140 patent are presumed valid.

         239.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-81

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’140

patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the ’140

patent to manufacture the Accused Laptops and Accused Desktops and then importing, selling,

offering to sell and/or using the Accused Laptops and Accused Desktops in the United States.

         240.       ASUS’s Accused Laptops and Accused Desktops that are made using the methods

claimed in the ’140 patent are not trivial or nonessential components of other products and are not

materially changed by subsequent processes.


                                                      75
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 76 of 85



         241.       ASUS’s direct infringement of the ’140 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrate that to manufacture

the ZenBook Pro 15 laptop, ASUS necessarily performs the following actions, which results in direct

infringement of at least claim 35 of the ’140 patent upon importation and/or sale of the ZenBook Pro

15 laptop in the United States:

         (a) ASUS performs a method of improving performance of a computer when manufacturing

              the ZenBook Pro 15 laptop;

         (b) when manufacturing the ZenBook Pro 15 laptop, ASUS obtains an integrated CPU and

              graphics controller as a single chip, because the ZenBook Pro 15 laptop uses an Intel core

              CPU;

         (c) when manufacturing the ZenBook Pro 15 laptop, ASUS connects an LVDS channel

              directly to the CPU-graphics chip that uses two unidirectional, serial bit channels to

              transmit data in opposite directions, because the ZenBook Pro 15 laptop has PCIe and

              DMI channels connected directly to the CPU;

         (d) when manufacturing the ZenBook Pro 15 laptop, ASUS connects a differential signal

              channel directly to the integrated CPU-graphics chip to output digital video data, because

              the ZenBook Pro 15 laptop has HDMI and DisplayPort channels connected to the CPU;

         (e) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a connector for external

              peripheral data communication, because the ZenBook Pro 15 laptop has a variety of

              connectors for external peripherals, including HDMI, Thunderbolt, USB 3.x, and PCIe

              connectors; and

         (f) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a second LVDS channel

              using two unidirectional, serial bit channels to transmit data in opposite directions through

                                                     76
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 77 of 85



              the connector, because the ZenBook Pro 15 laptop has Thunderbolt connectors and USB

              3.x connectors.

         242.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

35 of the ’140 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         243.       ASUS’s direct infringement of the ’140 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrate that to

manufacture the ASUS S340MF Tower, ASUS necessarily performs the following actions, which

results in direct infringement of at least claim 35 of the ’140 patent upon importation and/or sale of

the ASUS S340MF Tower in the United States:

         (a) ASUS performs a method of improving performance of a computer when manufacturing

              the ASUS S340MF Tower;

         (b) when manufacturing the ASUS S340MF Tower, ASUS obtains an integrated CPU and

              graphics controller as a single chip, because the ASUS S340MF Tower uses an Intel core

              CPU;

         (c) when manufacturing the ASUS S340MF Tower, ASUS connects an LVDS channel

              directly to the CPU-graphics chip that uses two unidirectional, serial bit channels to

              transmit data in opposite directions, because the ASUS S340MF Tower has PCIe and DMI

              channels connected directly to the CPU;

         (d) when manufacturing the ASUS S340MF Tower, ASUS connects a differential signal

              channel directly to the integrated CPU-graphics chip to output digital video data, because

              the ASUS S340MF Tower has DisplayPort channels connected to the CPU;



                                                     77
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 78 of 85



         (e) when manufacturing the ASUS S340MF Tower, ASUS provides a connector for external

              peripheral data communication, because the ASUS S340MF Tower has a variety of

              connectors for external peripherals, including DisplayPort, USB 3.x, and PCIe connectors;

              and

         (f) when manufacturing the ASUS S340MF Tower, ASUS provides a second LVDS channel

              using two unidirectional, serial bit channels to transmit data in opposite directions through

              the connector, because the ASUS S340MF Tower has USB 3.x connectors.

         244.       ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 35 of the ’140 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         245.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’140 patent and the infringement alleged herein.

         246.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         247.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         248.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.




                                                      78
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 79 of 85



                                     COUNT IX
                       INFRINGEMENT OF U.S. PATENT NO. RE44,654
         249.       ACQIS incorporates by this reference the allegations set forth in paragraphs 1 through

248 of this Complaint in support of its third cause of action as though fully set forth herein.

         250.       Pursuant to 35 U.S.C. § 282, the claims of the ’654 patent are presumed valid.

         251.       In view of the foregoing facts and allegations, including paragraphs 31-37 and 43-96

above, ASUS has directly infringed and continues to directly infringe one or more claims of the ’654

patent in violation of 35 U.S.C. § 271(g) by using one or more of the methods claimed in the ’654

patent to manufacture the Accused ASUS Products and then importing, selling, offering to sell and/or

using the Accused ASUS Products in the United States.

         252.       The Accused ASUS Products made using the methods claimed in the ’654 patent are

not trivial or nonessential components of other products and are not materially changed by subsequent

processes.

         253.       ASUS’s direct infringement of the ’654 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Laptops is shown by way of the exemplary ZenBook Pro

15 laptop as set forth in paragraphs 31-37 and 54-67 above, which demonstrate that to manufacture

the ZenBook Pro 15 laptop, ASUS necessarily performs the following actions, which results in direct

infringement of at least claim 23 of the ’654 patent upon importation and/or sale of the ZenBook Pro

15 laptop in the United States:

         (a) ASUS performs a method of increasing data communication speed of a computer when

              manufacturing the ZenBook Pro 15 laptop;

         (b) when manufacturing the ZenBook Pro 15 laptop, ASUS connects a CPU directly to a

              peripheral bridge on a printed circuit board, because the ZenBook Pro 15 laptop uses an

              Intel core CPU directly connected to the Intel PCH via a DMI connection;


                                                      79
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 80 of 85



         (c) when manufacturing the ZenBook Pro 15 laptop, ASUS connects an LVDS channel

              directly to the peripheral bridge (PCH), which uses two unidirectional, serial channels to

              transmit data in opposite directions, because the ZenBook Pro 15 laptop has PCIe channels

              and USB 3.x channels directly connected to the Intel PCH;

         (d) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a connector to connect

              the computer to a console, because the ZenBook Pro 15 laptop has a variety of connector

              ports such as DisplayPort and USB 3.x;

         (e) when manufacturing the ZenBook Pro 15 laptop, ASUS provides a second LVDS channel

              using two unidirectional, serial channels to transmit data in opposite directions through

              the connector to the console, because the ZenBook Pro 15 laptop has USB 3.x ports; and

         (f) when manufacturing the ZenBook Pro 15 laptop, ASUS enables the transmission of USB

              protocol data through the second LVDS channel via a USB 3.x port and channel.

         254.       ACQIS’ infringement allegations against the Accused Laptops are not limited to claim

23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         255.       ASUS’s direct infringement of the ’654 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Desktops is shown by way of the exemplary ASUS

S340MF Tower as set forth in paragraphs 31-37 and 68-81 above, which demonstrate that to

manufacture the ASUS S340MF Tower, ASUS necessarily performs the following actions, which

results in direct infringement of at least claim 23 of the ’654 patent upon importation and/or sale of

the ASUS S340MF Tower in the United States:

         (a) ASUS performs a method of increasing data communication speed of a computer when

              manufacturing the ASUS S340MF Tower;



                                                     80
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 81 of 85



          (b) when manufacturing the ASUS S340MF Tower, ASUS connects a CPU directly to a

              peripheral bridge on a printed circuit board, because the ASUS S340MF Tower uses an

              Intel core CPU directly connected to the Intel PCH via a DMI connection;

          (c) when manufacturing the ASUS S340MF Tower, ASUS connects an LVDS channel

              directly to the peripheral bridge (PCH), which uses two unidirectional, serial channels to

              transmit data in opposite directions, because the ASUS S340MF Tower has PCIe channels

              and USB 3.x channels directly connected to the Intel PCH;

          (d) when manufacturing the ASUS S340MF Tower, ASUS provides a connector to connect

              the computer to a console, because the ASUS S340MF Tower has a variety of connector

              ports such as DisplayPort and USB 3.x;

          (e) when manufacturing the ASUS S340MF Tower, ASUS provides a second LVDS channel

              using two unidirectional, serial channels to transmit data in opposite directions through

              the connector to the console, because the ASUS S340MF Tower has USB 3.x ports; and

          (f) when manufacturing the ASUS S340MF Tower, ASUS enables the transmission of USB

              protocol data through the second LVDS channel via a USB 3.x port and channel.

          256.      ACQIS’ infringement allegations against the Accused Desktops are not limited to

claim 23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

          257.      ASUS’s direct infringement of the ’654 patent through its manufacture, use, offers to

sell, sales, and importation of the Accused Servers is shown by way of the exemplary ESC8000 G4

server as set forth in paragraphs 31-37 and 82-96 above, which demonstrate that to manufacture the

ESC8000 G4, ASUS necessarily performs the following actions, which results in direct infringement

of at least claim 23 of the ’654 patent upon importation and/or sale of the ESC8000 G4 in the United

States:

                                                     81
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 82 of 85



         (a) ASUS performs a method of increasing data communication speed of a computer when

              manufacturing the ESC8000 G4;

         (b) when manufacturing the ESC8000 G4, ASUS connects a CPU directly to a peripheral

              bridge on a printed circuit board, because the ESC8000 G4 uses an Intel core CPU directly

              connected to the Intel PCH via a DMI connection;

         (c) when manufacturing the ESC8000 G4, ASUS connects an LVDS channel directly to the

              peripheral bridge (PCH), which uses two unidirectional, serial channels to transmit data in

              opposite directions, because the ESC8000 G4 has PCIe channels and a DMI channel

              directly connected to the Intel PCH;

         (d) when manufacturing the ESC8000 G4, ASUS provides a connector to connect the

              computer to a console, because the ESC8000 G4 has a variety of connector ports such as

              USB 3.x;

         (e) when manufacturing the ESC8000 G4, ASUS provides a second LVDS channel using two

              unidirectional, serial channels to transmit data in opposite directions through the connector

              to the console, because the ESC8000 G4 has USB 3.x ports; and

         (f) when manufacturing the ESC8000 G4, ASUS enables the transmission of USB protocol

              data through the second LVDS channel via a USB 3.x port and channel.

         258.       ACQIS’ infringement allegations against the Accused Servers are not limited to claim

23 of the ’654 patent, and additional infringed claims will be identified through infringement

contentions and discovery.

         259.       As early as around May 15, 2018, and at least as of the filing of this Complaint, ASUS

had actual notice of the ’654 patent and the infringement alleged herein.




                                                      82
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 83 of 85



         260.       The above-described acts of direct and indirect infringement committed by ASUS have

caused injury and damage to ACQIS and ACQIS’ licensees, and will continue to cause damages and

irreparable harm to ACQIS unless enjoined.

         261.       ACQIS is entitled to recover all damages sustained as a result of ASUS’s wrongful

acts of infringement, but in no event less than a reasonable royalty pursuant to 35 U.S.C. § 284.

         262.       ASUS’s infringement as described herein has been and continues to be willful and

exceptional. Accordingly, ACQIS is entitled to recover enhanced damages up to three times the

amount found or assessed at trial pursuant to 35 U.S.C. § 284, as well as its attorneys’ fees pursuant

to 35 U.S.C. § 285.

                                     JURY TRIAL DEMANDED
         ACQIS LLC hereby demands a trial by jury on all claims and issues so triable.

                                        PRAYER FOR RELIEF
         WHEREFORE, Plaintiff ACQIS LLC respectfully requests that this Court grant the following

relief to ACQIS LLC:

           A.       enter judgment that ASUS has infringed, both directly and indirectly, one or more

 claims of each of the ACQIS Patents and continues to infringe those claims through: (1) the

 manufacture, use, offering to sale, and/or sale in the United States, and/or the importation into

 the United States, of infringing computer products; (2) the practice of claimed methods of the

 ACQIS Patents by using and/or testing computer products in the United States; (3) the

 importation into the United States of computer products made abroad using ACQIS’s patented

 processes; (4) the inducement of third parties to engage in the activity described above with

 knowledge of the ACQIS Patents and of the third parties’ infringing actions; and (5)

 contributing to the direct infringement of third parties by importing motherboards with

 instructing to install CPUs, memory and other peripherals in the motherboards to create a

                                                      83
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 84 of 85



 functioning and infringing device knowing that the motherboards are a material part of an

 infringing printed circuit board and do not have substantial non-infringing uses;

           B.       enter judgment that such infringement is willful;

           C.       enter judgment awarding ACQIS monetary relief pursuant to 35 U.S.C. § 284 in

 an amount adequate to compensate for ASUS’s infringement of the ACQIS Patents to be

 determined at trial, but not less than a reasonable royalty, awarding ACQIS all pre- and post-

 judgment interest and costs, and awarding ACQIS enhanced damages for ASUS’s willful

 infringement of the ACQIS Patents;

           D.       enter an order that ASUS pay to ACQIS ongoing royalties in an amount to be

 determined for any infringement occurring after the date that judgment is entered;

           E.       enter an order, pursuant to 35 U.S.C. § 285, declaring this an exceptional case

 and awarding to ACQIS its reasonable attorneys’ fees; and

           F.       enter an order awarding to ACQIS such other and further relief, whether at law or

 in equity, that this Court seems just, equitable, and proper.

Dated: October 15, 2020.                          Respectfully submitted,


                                                     By: /s/ Paige Arnette Amstutz
                                                         Paige Arnette Amstutz
                                                         Texas State Bar No. 00796136
                                                         SCOTT, DOUGLASS & MCCONNICO, LLP
                                                         303 Colorado Street, Suite 2400
                                                         Austin, TX 78701
                                                         Telephone: (512) 495-6300
                                                         Facsimile: (512) 495-6399
                                                         pamstutz@scottdoug.com




                                                      84
4830-6049-7869\4
                   Case 6:20-cv-00966 Document 1 Filed 10/15/20 Page 85 of 85



                                                    Case Collard (WDTX Admission pending
                                                    and pro hac vice pending)
                                                    Colo. Reg. No. 40692
                                                    Gregory S. Tamkin (pro hac vice pending)
                                                    Colo. Reg. No. 27105
                                                    DORSEY & WHITNEY LLP
                                                    1400 Wewatta Street, Suite 400
                                                    Denver, CO 80202
                                                    Telephone: (303) 629-3400
                                                    Facsimile: (303) 629-3450
                                                    Email: collard.case@dorsey.com
                                                    Email: tamkin.greg@dorsey.com

                                                    Mark Miller (Admitted)
                                                    Utah Reg. No. 9563
                                                    DORSEY & WHITNEY LLP
                                                    111 South Main Street, 21st Floor
                                                    Salt Lake City, Utah 84111
                                                    Telephone: (801) 933-7360
                                                    Facsimile: (801) 933-7373
                                                    Email: mark.miller@dorsey.com

                                                    Attorneys for Plaintiff ACQIS LLC




                                               85
4830-6049-7869\4
